This is an appeal from the county court of Creek county. There was judgment for defendant in error, from which the plaintiff in error has properly perfected an appeal to this court. He has served and filed a brief in compliance with the rules of this court, and defendant in error has neither filed a brief nor *Page 450 
offered any excuse for his failure to do so. We have examined the record, and the brief filed appears reasonably to sustain the assignments of error, and under the numerous authorities of this court, this court is not required to search the record to find some theory upon which the judgment may be sustained, but may reverse the judgment in accordance with the prayer of the petition of plaintiff in error.
The judgment is, therefore, reversed and remanded.
By the Court: It is so ordered.